ATTORNEY GRIEVANCE COMMISSION                                                               *      IN THE
OF MARYLAND
                                                                                            *      COURT OF APPEALS

                                                                                            *      OF MARYLAND
v.
                                                                                            *      Misc. Docket AG No. 93

ERNEST P. FRANCIS                                                                           *      September Term, 2020


                                                                                   ORDER

                      Upon consideration of the Petition for Disciplinary or Remedial Action, with

attached certified copy of an Order entered January 12, 2021, whereby the Virginia State

Bar Disciplinary Board revoked the license of Ernest P. Francis to practice law in Virginia,

effective March 23, 2021; and it appearing that said Ernest P. Francis is admitted to the

Bar of this Court, it is this 27th day of May, 2021


                      ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

Rule 19-737(d), that Ernest P. Francis, Respondent, is hereby suspended, effective

immediately, from the practice of law in the State of Maryland, pending further order of

this Court; and it is further


                      ORDERED, that the Clerk of this Court shall strike the name of Ernest P. Francis

from the register of attorneys in this Court and comply with the notice provisions of

Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
                                                                                       /s/ Mary Ellen Barbera
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.            Chief Judge
                       2021-05-27 11:11-04:00




Suzanne C. Johnson, Clerk